J-A19038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    L.M.V.,                                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                       v.                      :
                                               :
    A.T.D.                                     :
                       v.                      :
                                               :   No. 646 EDA 2020
    M.R.D.

                Appeal from the Order Entered January 22, 2020
          In the Court of Common Pleas of Lehigh County Civil Division
                           at No(s): No. 2019-FC-0692


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                         FILED NOVEMBER 3, 2020

        L.M.V. (Mother) appeals from the order entered in the Lehigh County

Court of Common Pleas permitting M.R.D. (Paternal Grandmother), to

intervene in this child custody matter.1 After careful review, we remand for

the trial court to prepare a supplemental opinion.

        The history of the case is as follows. J.R.D. (Child) was born in 2013.

On May 22, 2019, Mother filed a custody action in the Court of Common Pleas.

On May 28th, Mother and A.D. (Father) entered into a custody agreement,

filed in the court, which granted sole physical custody to Mother, while setting

forth a holiday schedule. Custody Agreement, 5/22/19, at 1-2.




____________________________________________


1   Paternal Grandmother has not filed an appellate brief.
J-A19038-20



      On July 29, 2019, Paternal Grandmother filed a petition to intervene in

the custody action, a petition for modification of the custody order, and a

petition for special relief. In these petitions, Paternal Grandmother averred

that throughout June of 2019, Child had been in her care five days a week,

and “for all of July[,] 7 days a week,” as Child was abandoned by Mother.

Paternal Grandmother’s Petition to Intervene, 7/29/19, at 2. The petitions

also averred that Child suffered physical abuse and neglect by Mother. Id.;

Paternal Grandmother’s Petition for Modification of a Custody Order, 7/29/19,

at 2. Paternal Grandmother requested emergency custody of Child. Paternal

Grandmother’s Petition for Special Relief, 7/29/19, at 1.

      The court convened a hearing on Paternal Grandmother’s petition for

special relief on August 7, 2019. At that hearing, Paternal Grandmother, her

daughter P.D., Father, Mother, and Jessica Haldemann, an employee of Lehigh

County Children and Youth Services, testified.     That same day, the court

entered an order granting Paternal Grandmother’s petition to intervene,

finding that Paternal Grandmother both stood in loco parentis to the child,

pursuant to 23 Pa.C.S. § 5324(2), and is the grandparent of a child not in loco

parentis, whose relationship with Child began with the consent of the parents

and Child was substantially at risk of abuse, pursuant to 23 Pa.C.S. § 5324(3)

(statute discussed infra). Id. at 1-2.

      The trial court then convened a hearing on Paternal Grandmother’s

petition to modify custody on January 13, 2020.      At this hearing, Paternal

Grandmother, P.D., Mother, Father, Mother’s paramour (J.W.), and K.R.,

                                     -2-
J-A19038-20



(mother’s mother), testified.   At the conclusion of the hearing, the court

examined the sixteen statutory custody factors, see 23 Pa.C.S. § 5328(a)(1)-

(16), on the record, before awarding shared legal custody to Mother and

Paternal Grandmother, primary physical custody to Mother, and partial

physical custody to Paternal Grandmother.      N.T., 1/13/20, at 132-43.     On

January 22, 2020, the court issued the underlying final custody order

memorializing the same, and additionally providing vacation and holiday

scheduling. Order, 1/22/20, at 1- 3.

      On February 20, 2020, Mother filed a timely notice of appeal and concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

      On appeal, Mother raises the following issues for our review:

      1. Whether the trial court erred in granting Paternal
      Grandmother’s Petition to Intervene under 23 Pa.C.S. § 5324(2)
      and (3)(iii)(B).[ ]

      2. Whether 23 Pa.C.S. § 5323(d) requires a trial court to provide
      a transcript of its reasons stated on the record.

      3. Whether the trial court abused its discretion by failing to apply
      the statutory presumption in favor of parents.

      4. Whether the trial court abused its discretion by failing to
      consider whether the award of partial physical custody interfered
      with the parent-child relationship.

      5. Whether the court abused its discretion by awarding shared
      legal custody and partial physical custody to Paternal
      Grandmother?

Mother’s Brief at 5.



                                     -3-
J-A19038-20



      In her first issue, Mother contends the trial court erred by granting

Paternal Grandmother’s petition to intervene pursuant to both 23 Pa.C.S.

§ 5324(2) and § 5324(3), because the two subsections are mutually exclusive.

Mother’s Brief at 20-21. She avers the statute is unambiguous, and because

the two subsections are mutually exclusive, the order was entered in error.
Id.

      We note the relevant standard of review:

      An issue regarding standing is a threshold issue that is a question
      of law. Moreover, the interpretation and application of a statute
      is also a question of law. As with all questions of law, we must
      employ a de novo standard of review and a plenary scope of
      review to determine whether the court committed an error of law.

      When interpreting a statute, this court is constrained by the rules
      of the Statutory Construction Act of 1972 (the “Act”). 1 Pa.C.S.
      §§ 1501-1991. The Act makes clear that the goal in interpreting
      any statute is to ascertain and effectuate the intention of the
      General Assembly while construing the statute in a manner that
      gives effect to all its provisions. See 1 Pa.C.S. § 1921(a). The
      Act provides: “[w]hen the words of a statute are clear and free
      from all ambiguity, the letter of it is not to be disregarded under
      the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b). Moreover,
      it is well settled that “the best indication of the General Assembly’s
      intent may be found in a statute’s plain language.” Additionally,
      we must presume that the General Assembly does not intend a
      result that is absurd, impossible of execution, or unreasonable and
      does intend to favor the public interest over any private interest.
      See 1 Pa.C.S. § 1922(1) and (5) . . . .

G.A.P. v. J.M.W., 194 A.3d 614, 616-17 (Pa. Super. 2018) (some citations

omitted).

      Section 5324 of the Child Custody Act provides, in relevant part,

standing to the following individuals to file an action for child custody:



                                      -4-
J-A19038-20


      (2) A person who stands in loco parentis to the child.

      (3) A grandparent of the child who is not in loco parentis to the
      child:

          (i) whose relationship with the child began either with the
          consent of a parent of the child or under a court order;

          (ii) who assumes or is willing to assume responsibility for the
          child; and

          (iii) when one of the following conditions is met:

               (A) the child has been determined to be a dependent
               child under 42 Pa.C.S. Ch. 63 (relating to juvenile
               matters);

               (B) the child is substantially at risk due to parental abuse,
               neglect, drug or alcohol abuse or incapacity; or

               (C) the child has, for a period of at least 12 consecutive
               months, resided with the grandparent, excluding brief
               temporary absences of the child from the home, and is
               removed from the home by the parents, in which case
               the action must be filed within six months after the
               removal of the child from the home.

23 Pa.C.S. § 5324(2), (3)(i)-(iii).

      We note the trial court did not issue a comprehensive opinion pursuant

to Pa.R.A.P. 1925(a). Instead, the trial court’s April 2, 2020, “Memorandum

Opinion” provides, in sum, that the reasons for its January 22nd custody order

“were stated on the record at the conclusion of the trial,” and “attached are

pages 132-151 of” the January 13, 2020, hearing notes of testimony.

Memorandum Opinion, 4/2/20. However, the cited transcript pages does not

reveal the court’s decision granting standing to Paternal Grandmother to

intervene in the custody matter. Additionally, at the August 7, 2019, hearing

                                      -5-
J-A19038-20


on Paternal Grandmother’s petition for special relief, the court did not provide

reasoning for granting her request under both sections of the statute, and did

not further explain its findings. See N.T., 8/7/19, at 29-31, 33-38.

      Accordingly, we remand for the trial court, within thirty days of this

memorandum, to file an opinion clarifying, with discussion of the relevant

Section 5324 subsection, its reasons for granting standing to Paternal

Grandmother. The court shall also address any issue raised by Mother in this

appeal that may assist this panel’s review. The trial court prothonotary is

directed to certify and transmit the supplemental record containing the trial

court’s opinion within 7 days of receipt of the opinion.

      Case remanded for trial court to prepare an opinion. Panel jurisdiction

retained.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/03/2020




                                     -6-